Citation Nr: 9932466	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-13 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for numbness and 
weakness of the left upper extremity secondary to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969, to include a period of service in the Republic 
of Vietnam beginning in 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.  In August 
1999, the veteran testified at a hearing before a member of 
the Board sitting at Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a 
psychiatric disorder, to include PTSD, is plausible.

2.  There is no competent medical evidence, which shows that 
any numbness, and/or weakness of the left arm is related to 
service, to include exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a psychiatric disorder, to include PTSD, is well 
grounded.  38 U.S.C.A. §  5107(a) (West 1991).

2. The veteran's claim for entitlement to service connection 
for numbness and weakness of the left upper extremity 
secondary to exposure to herbicides is not well grounded.  
38 U.S.C.A. §  5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question, which must be determined, is whether 
the veteran has submitted a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A person who submits a claim for 
benefits administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
that is meritorious on its own or capable of substantiation.  
Robinette v. Brown, 8 Vet.App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The truthfulness of 
evidence is presumed for purposes of determining if a claim 
is well grounded.  Robinette, 8 Vet.App. at 75-76; King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  If the claimant has not presented a well-
grounded claim, then the appeal fails as to that claim, and 
the Board is under no duty pursuant to 38 U.S.C.A. § 5107(a) 
to assist the claimant any further in the development of that 
claim.  Murphy, 1 Vet.App. at 81.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999). 

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim. 

Under the applicable criteria, service connection may be 
granted for a disability as a result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

I. Psychiatric Disorder

The veteran contends, in essence, that he is entitled to 
service connection for a psychiatric disorder, to include 
PTSD.  Specifically, he reported having experienced certain 
stressors during his period of active service in Republic of 
Vietnam.  The service administration records show that the 
veteran's military occupational specialty (MOS) was light 
weapons infantryman.  The veteran was awarded the Combat 
Infantryman Badge and the Purple Heart.  Accordingly, his 
combat stressors have been verified

A VA psychiatric examination was conducted in August 1997.  
The diagnosis was history of ethanol abuse and anxiety 
disorder not otherwise specified and PTSD features.

The veteran has testified that the aforestated stressors are 
associated with his tour of duty in the Republic of Vietnam.  
The recent VA psychiatric examination suggests PTSD features.  
Accordingly, the Board finds that the veteran's claim for 
entitlement to service connection for PTSD is plausible and 
therefore well grounded within the meaning of 38 U.S.C.A. §  
5107(a) (West 1991).

II. Left Upper Extremity

The veteran contends, in essence, that he is entitled to 
service connection for numbness and weakness of the left 
upper extremity secondary to exposure to herbicides.  

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116 (West 1991); 38 C.F.R. § 3.307(a)(6)(ii) (1999) are met, 
even though there is no record of such disease during service 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 (West 1991); 38 C.F.R. § 3.307(d) 
(1999) are also satisfied: Chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancer (cancer of the lung, bronchus, 
larynx, or trachea) other than osteosarcoma, chondrosarcoma, 
Kaposi sarcoma or mesothelioma, and soft tissue cancers.  38 
C.F.R. § 3.309(e) (1999).

For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset. 38 C.F.R. § 3.309(e) (1999).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted. 61 Fed. Reg. 
41442-49 (August 8, 1996).

Notwithstanding the foregoing, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994). 

The service medical records show that the veteran was seen at 
the dispensary at Ft. Polk, Louisiana in May 1967 prior to 
service in Vietnam for numbness of the left arm.  He 
indicated that he was bitten on the forearm by another man 
during a fight.  He described his arm as feeling like it was 
asleep.  The remaining service medical records, including the 
separation examination showed no pertinent abnormality.

The veteran was treated at a private facility for several 
problems from 1993 to March 1997.  These records show that 
during an examination in August 1994 he reported numbness in 
both arms.  The clinical history indicated that he had been 
receiving treatment for left radial nerve palsy.  The veteran 
stated that he was concerned that his neurological problems 
might be associated with exposure to Agent Orange when he 
served in Vietnam.  In January 1996 he reported that the left 
radial nerve palsy and left arm numbness had totally 
resolved.  

The veteran underwent a VA examination in August 1997.  He 
reported that he had a history of experiencing numbness on 
the volar aspect of the left wrist, radiating to the 
antecubital area on the left with associated weakness and 
numbness of the left hand.  He indicated that he had two such 
episodes in the past 12 years.  They usually lasted five to 
six days.  The first episode was in 1985 and the last episode 
was three to five years earlier.  The veteran reported that 
he underwent testing by a local neurologist.  The tests were 
negative.  

The physical examination was negative.  X-rays showed mild 
degenerative changes at the C5-C6 and questionable old 
injury, C6.  The veteran then underwent nerve conduction and 
electromyographic studies.  The studies concluded that there 
was no electrophysical evidence of an entrapment neuropathy 
and peripheral neuropathy in the left upper extremity and 
that there was no electrophysical evidence of a C5-C8 
radiculopathy in the left upper extremity.  The diagnoses 
were intermittent numbness and weakness of the left upper 
extremity of uncertain etiology and mild degenerative changes 
at the C5-C6 with questionable old injury, C6.

During his hearing before a member of the Board sitting at 
Montgomery, Alabama in August 1999, the veteran testified 
that he began experiencing numbness in his left arm in the 
mid 1970s.  He stated that he was evaluated and the etiology 
was not found.  He indicated that the numbness and weakness 
was confined to the left arm and was intermittent. 

To summarize, the service medical records show that the 
veteran was seen in May 1967, prior to service in Vietnam, 
for numbness in the left arm following a human bite.  
However, the remaining service medical records reflect no 
further pertinent complaints.  As indicated by the recent VA 
examination, the first postservice evidence of numbness of 
rhe left arm was in 1985, more than 15 years following 
service.  During his hearing he indicated that the numbness 
first began in the mid 1970s.  Regardless, this is more than 
several years after service.  Although the private medical 
records reveal a history of left radial nerve palsy, the 
March 1996 report shows that the palsy had resolved.  Also, 
the August 1997 VA examination indicated that the second and 
last episode of numbness was three to five years earlier.  
Additionally, nerve conduction and electromyographic studies 
conducted at that time showed no peripheral neuropathy or 
cervical radiculopathy.  

There is some question as to whether the veteran has a 
chronic disability of the left arm, as the recent diagnosis 
was intermittent numbness and weakness.  Regardless, as 
required by the Court of Appeals for Veterans Claims, the 
veteran has not submitted any competent medical evidence nor 
is there any competent medical evidence of record which 
establishes a nexus between any left arm disorder and the 
veteran's period of active duty, to include exposure to Agent 
Orange.  Accordingly, his claim is not well grounded and must 
be denied.  


ORDER

The veteran's claim for entitlement to service connection for 
a psychiatric disorder, to include PTSD, is well grounded, 
and to this extent only, the claim is granted.  

The veteran's claim for entitlement to service connection for 
numbness and weakness of the left upper extremity secondary 
to exposure to herbicides is denied.


REMAND

Having determined that the veteran's claims for entitlement 
to service connection for a psychiatric disorder, to include 
PTSD, the Board must now consider whether it may render a 
pertinent decision based on the evidence of record.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993).  If the claim is 
well grounded, the merits of the claim will be evaluated 
after the duty to assist under 38 U.S.C.A. § 5107(b) (West 
1991) has been fulfilled.

After careful review of the record, the Board finds that the 
issue of entitlement to service connection for a psychiatric 
disorder, to include PTSD, is case is not yet ready for 
appellate review.  

38 C.F.R. § 3.304(f) provided that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  During 
the course of this appeal 38 C.F.R. § 3.304(f) was revised.  
38 C.F.R. § 3.304(f) provides that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor and credible supporting evidence that 
the claimed in-service stressor occurred.  

As previously discussed the veteran was awarded a Purple 
Heart and a CIB.  Thus, the Board finds that the combat 
stressors have been verified. In West v. Brown, 7 Vet.App. 70 
(1994), the Court held that in addition to demonstrating the 
existence of a stressor, the facts must also establish that 
the alleged stressful event was sufficient to give rise to 
PTSD.  Id. at 98-99.  In West, the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.  The 
Board is aware that the recent VA psychiatric examination 
found only PTSD tendencies, which is not a diagnosis.  
However, a psychological evaluation was not conducted at that 
time and the Board believes that this evaluation would be of 
assistance in rendering a decision in this case.

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following action: 

1.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of all VA, and private 
medical records pertaining to treatment 
and evaluation of his psychiatric 
disorder since his release from service 
up to the present, to include Dr. 
"Jenington."  He should be informed 
that he has the opportunity to submit 
additional evidence and arguments in 
support of his claim.

2.  A VA evaluation should first be 
performed by a psychologist and 
thereafter by a psychiatrist in order to 
determine the nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder and a copy of this 
Remand must to be made available to the 
examiners in conjunction with the 
examination.  All indicated tests are to 
be conducted.  The RO is to inform the 
examiners that the combat stressors are 
verified.  The psychiatrist, after a 
review the record, to the extent 
possible, is requested to specify whether 
the veteran has PTSD.  The RO is to 
inform the examiner that only a 
stressor(s) which has been verified by 
the RO or Board may be used as a basis 
for a diagnosis of PTSD.

If the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiners should specify whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
post-traumatic stress disorder; and 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce post-traumatic 
stress disorder by the examiners.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue in appellate status. 

Thereafter, if the benefit sought is not granted, a 
Supplemental Statement of the Case should be issued to the 
veteran and his representative and they should be provided an 
opportunity to respond.  The claims folder should then be 
returned to the Board for further review, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals







